Exhibit 10.45

 

THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATE, IN THE MANNER
AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF
THE DATE HEREOF BETWEEN FLEET CAPITAL CORPORATION, AS AGENT, AND CHURCHILL
CAPITAL PARTNERS IV, L.P., (THE “SUBORDINATION AGREEMENT”), TO THE SENIOR DEBT
(AS DEFINED IN THE SUBORDINATION AGREEMENT).

 

THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATE, IN THE MANNER
AND TO THE EXTENT SET FORTH IN THAT CERTAIN JUNIOR SUBORDINATION AGREEMENT DATED
AS OF THE DATE HEREOF BETWEEN CHURCHILL CAPITAL PARTNERS IV, L.P., AS SENIOR
NOTE PURCHASER AND CHURCHILL CAPITAL PARTNERS IV L.P., AS JUNIOR NOTE PURCHASER
(THE “JUNIOR SUBORDINATION AGREEMENT”), TO THE SENIOR DEBT (AS DEFINED IN THE
JUNIOR SUBORDINATION AGREEMENT).

 

JUNIOR SUBORDINATED NOTE

DUE OCTOBER 25, 2010

 

Minneapolis, Minnesota   $8,000,000

 

PW EAGLE, INC., a Minnesota corporation (the “Company”), for value received,
hereby promises to pay to CHURCHILL CAPITAL PARTNERS IV, L.P. or registered
assigns (the “Holder”) the principal sum of EIGHT MILLION DOLLARS ($8,000,000)
(the “Original Principal Balance”), together with interest, in the manner
provided herein.

 

This Junior Subordinated Note (this “Note”) was issued pursuant to that certain
Junior Subordinated Note Purchase Agreement dated as of October 25, 2004 between
the Company and Churchill Capital Partners IV, L.P., a Delaware limited
partnership (the “Note Purchase Agreement”), and the Holder is entitled to the
benefits of, and is subject to the terms of, the Note Purchase Agreement. Except
as to those terms otherwise defined in this Note, all capitalized terms used in
this Note shall have the respective meanings ascribed to them in the Note
Purchase Agreement.

 

The principal of this Note (other than the Compounded Amount, as hereinafter
defined), together with all other Obligations then outstanding, shall be paid in
full on October 25, 2010 (“Maturity”). The Compounded Amount shall be payable as
provided in clause (i) below.

 

Interest shall accrue and be payable on this Note as follows:

 

(i) Interest shall accrue on the unpaid principal of this Note from and
including the date of this Note to the date of payment of such principal at the
rate of 22.5% per annum (the “Fixed Rate”), consisting of a 13% per annum coupon
rate (the “Non-Deferred

 



--------------------------------------------------------------------------------

Rate”) and a 9.5% per annum coupon rate (the “Deferred Rate”). Payment of
interest accrued at the Deferred Rate to October 31, 2009 shall be deferred
until October 31, 2009, whereupon all such deferred amount, whether previously
compounded and added to principal pursuant to clause (ii) below (the “Compounded
Amount”) or currently accruing, shall be paid in full. All other interest on
this Note, including interest accrued at the Non-Deferred Rate and interest
accrued at the Deferred Rate from and after October 31, 2009, shall be payable
monthly in arrears on the last day of each calendar month, commencing October
31, 2004 and continuing until payment in full of the principal hereof, and at
Maturity.

 

(ii) All interest (including interest on any Compounded Amount) accrued at the
Deferred Rate shall be compounded by adding it to principal on the last day of
each calendar month, commencing October 31, 2004 and continuing until the last
such date to occur prior to October 31, 2009, and shall upon such compounding
itself bear interest at the Fixed Rate, accrued, deferred and payable as set
forth in clause (i) above. The Compounded Amount shall be treated for all
purposes under this Note as principal rather than interest.

 

(iii) All interest provided on this Note shall be computed on the basis of a 360
day year containing 12 months, counting the actual number of days in each month.

 

Anything in this Note to the contrary notwithstanding, should an Event of
Default occur, the Holder may, at any time during the continuance thereof, upon
demand, assess the Company a default rate of interest (the “Default Interest
Rate”) on the outstanding principal indebtedness under this Note and (to the
extent permitted by law) on all overdue interest accrued on this Note, including
overdue interest itself accrued at the Default Interest Rate, and all other
overdue Obligations, equal to (i) in the case of principal, 2.5% per annum (or
the highest rate permitted by law, whichever is less), and (ii) in the case of
overdue interest and any other overdue Obligations, the Fixed Rate plus 2.5% per
annum (or the highest rate permitted by law, whichever is less), for the period
commencing the date upon which the specified Event of Default occurred until
such time as that Event of Default is cured or otherwise remedied or waived.
Interest at the Default Interest Rate shall be payable monthly as provided
above, and shall be, in the case of principal, in addition to interest at the
Fixed Rate otherwise accrued thereon hereunder. The assessment and accrual of
interest at the Default Interest Rate shall not be tolled by virtue of any
Default Notice delivered to the Holder pursuant to the Senior Subordination
Agreement or pursuant to the Junior Subordination Agreement.

 

Subject to the terms and conditions of the Senior Subordination Agreement, the
Junior Subordination Agreement and this Note, the Company shall be permitted,
upon ten (10) Business Days’ prior written notice to the Holder, to prepay the
outstanding Original Principal Balance of this Note in whole or in part. Any
prepayment in part shall be in the minimum aggregate amount of $4,000,000 or
integral multiples thereof with respect to all Notes then outstanding. Any
notice of prepayment shall specify the date of the proposed prepayment and the
amount of the Original Principal Balance of this Note to be prepaid. Any such
prepayment shall be accompanied by payment of (i) any prepayment premium
required by this Note, (ii) any unpaid fees and expenses under Section 10.1 of
the Note Purchase Agreement, (iii) the unpaid Compounded Amount under this Note,
together with any interest thereon accrued to the prepayment date and not yet
paid or compounded, and (iv) any interest accrued to the

 

2



--------------------------------------------------------------------------------

prepayment date, and not yet paid or compounded, on the amount of the Original
Principal Balance being prepaid.

 

In the event the Company makes any prepayment in whole of the Original Principal
Balance of this Note on or prior to October 25, 2006 from any source whatsoever,
the Company shall be required to pay to the Holder a premium equal to (i) the
amount of interest that would have been received by the Holder if the Original
Principal Balance had been outstanding and compounding interest in the manner
provided herein for a period of two full years from the Closing Date at an
interest rate of 22.5% per annum, calculated as if no cash interest payments had
been made during such two-year period, less (ii) the sum, without duplication,
of the aggregate amount of all interest actually paid in cash to the Holder on
or prior to the date of prepayment and the aggregate Compounded Amount actually
paid in cash to the Holder on or prior to the date of the prepayment (the “Full
Prepayment Premium”). In the event the Company makes any prepayment in part of
the Original Principal Balance of this Note on or prior to October 25, 2006 from
any source whatsoever, the Company shall be required to pay to the Holder a
premium equal to a fraction of the Full Prepayment Premium, the numerator of
which is the amount of the Original Principal Balance being prepaid and the
denominator of which is the full Original Principal Balance.

 

Any prepayment of the Original Principal Balance of this Note subsequent to
October 25, 2006 may be made by the Company without any premium or penalty
whatsoever (other than payment of any amounts owing due to the assessment of the
Default Interest Rate).

 

Subject to the terms and conditions of the Senior Subordination Agreement, the
Junior Subordination Agreement and this Note, the Company may prepay the
Compounded Amount in whole or in part at any time without premium or penalty
whatsoever (but not without payment of interest at the Default Interest Rate if
and to the extent such Default Interest Rate is applicable), provided that such
prepayment shall be accompanied by payment of all interest on this Note accrued
to the prepayment date and not yet paid or compounded.

 

The Company acknowledges and agrees that the prepayment premium is an integral
part of the pricing of the note purchase transaction created hereby and has been
established in conjunction with the interest rate under this Note and that
establishment of the prepayment premium is in lieu of increasing the margin used
to compute the interest rate under this Note. The Company hereby acknowledges
and agrees that such prepayment premium is reasonable.

 

All payments or prepayments of principal, interest and premiums shall be applied
pro rata on all Notes outstanding in accordance with the respective unpaid
principal amounts thereof.

 

The Company will pay to the Holder, in immediately available funds to such
account as the Holder may specify in writing, all amounts payable to the Holder
in respect of the principal of, or premiums, if any, or interest on, this Note,
without any presentation of this Note. Each payment received hereunder or under
any of the other Note Documents, when paid, shall be applied first to the
payment of any Obligations, other than principal or interest, then due and
owing, second to the payment of interest accrued on this Note and not yet paid
or compounded, third to the payment of the Compounded Amount, and fourth to the
payment of the Original

 

3



--------------------------------------------------------------------------------

Principal Balance. All calculations and applications of amounts due on any date,
whether by acceleration or otherwise, will be made by the Holder, and the
Company agrees that all such calculations and applications will be conclusive
and binding absent manifest error. All payments hereunder shall be made without
recoupment, setoff or counterclaim.

 

This Note is secured by the Collateral and other assets, property rights and
interests, as described in the Security Documents.

 

This Note is transferable only by surrender thereof to the Company duly endorsed
or accompanied by a written instrument of transfer executed by the registered
Holder of this Note or its attorney duly authorized in writing. Payment of or on
account of principal of or premium, if any, or interest on this Note shall be
made only to or at the direction of the registered Holder.

 

As provided in the Note Purchase Agreement, upon surrender of this Note for
transfer, duly endorsed or accompanied by a written instrument of transfer duly
executed by the registered Holder hereof or such Holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. The Company may treat the Person
in whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company shall not be
affected by any notice to the contrary.

 

The Company and all sureties, indorsers and guarantors of this Note, to the
extent not prohibited by applicable law or regulation, as to this debt or any
renewal, modification, extension or refinancing thereof (a) waive demand,
presentment, notice of non-payment, protest, notice of protest, notice of
dishonor, all other notice, suit against any party, diligence in collection of
this Note, the release of any party primarily or secondarily liable thereon or
any collateral pledged as security, and all other requirements necessary to hold
the Company liable hereunder (except for demands and notices expressly required
by the terms of the Note Documents); and (b) agree and consent to any one or
more extensions or postponements of time of payment of this Note or any other
indulgences with respect hereto, without notice thereof to any of them, and
without release of liability as to the Company or any of them.

 

In case an Event of Default shall occur and be continuing, the entire unpaid
principal of, and all unpaid interest accrued on, this Note may be declared due
and payable in the manner and with the effect provided in the Note Purchase
Agreement. The Company further agrees to pay the Holder’s reasonable fees and
expenses as provided for in the Note Purchase Agreement.

 

If the incurring of any debt or the payments of money or transfers of property
made to the Holder by or on behalf of the Company contemplated by the Note, the
Note Purchase Agreement or any of the other Note Documents (collectively, a
“Transfer”) should for any reason subsequently be declared to be “voidable” or
“avoidable” within the meaning of any state or federal law relating to
creditor’s rights, including, without limitation, as fraudulent conveyances,
fraudulent transfers, preferences or otherwise voidable or recoverable payments
of money or transfer of property, in whole or in part, for any reason under the
United States Bankruptcy Code or any other federal or state law, and the Holder
is required to repay or restore such Transfer, or any portion thereof, then as
to any such amount repaid or restored (including all reasonable costs,

 

4



--------------------------------------------------------------------------------

expenses and attorneys’ fees of the Holder related thereto), the liability of
the Company shall automatically be revived, reinstated, and restored and shall
exist as though such Transfer had never been made, notwithstanding the surrender
of this Note or cancellation of the Note Purchase Agreement or any of the other
Note Documents.

 

This Note has been issued and is to be performed in the State of Minnesota and
shall be governed by and construed and enforced in accordance with the laws of
the State of Minnesota without giving effect to conflict of law principals
thereof. If any provision hereof is in conflict with any statute or rule of law
of the State of Minnesota or any other state, or is otherwise unenforceable for
any reason whatsoever, then such provision shall be deemed separable from and
shall not invalidate any other provision of this Note.

 

Notwithstanding anything to the contrary herein, the maximum amount of interest
payable hereunder is subject to the limitations set forth in Section 10.11 of
the Note Purchase Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Junior Subordinated Note to be
duly executed and delivered.

 

DATED: October 25, 2004

 

PW EAGLE, INC. By  

/s/ Dobson West

   

Its Secretary

 